Hasbrouck, J. (dissenting).
The conclusion reached in the opinion of the majority of the court is that the finding of the State Industrial Board that Andrews “ was engaged in his regular course of employment at the time of the accident is without evidence to support it.” With such conclusion I am at variance. There is no room for dispute of the proposition that if the master’s property be menaced by fire it is the duty of the servant during employment to help put the fire out. It is argued that because no bell was rung, no alarm of fire given, that Andrews had no right to leave his employment at the manufacturing plant and run to his house. The purpose of the ringing of a bell or of an alarm is to announce the existence of a fire. Andrews needed no call of a bell or alarm. He saw the flames mounting from the chimney threatening his master’s house and the destruction of Andrews’ household goods. There was distress. There was an emergency and as has been said: “ The call of distress is the summons to duty.” The question as to what was the purpose in Andrews’ mind is a question of fact. What purpose moved him to put out the fire? Whatever other motive ¿nay have laid behind such motive was incidental. Andrews was m his regular employment before he started for the fire. He was injured in getting to it. In his zeal he overtaxed his heart. The *331reasoning of Brother Davis overlooks entirely the fact that Andrews may have entertained more purposes than to “ look after the safety of his wife and to protect his own property.” Why exclude concern for his master’s property? Why deny Andrews the power to entertain more than one purpose? If he entertained the purpose of preserving his master’s property besides looking after his wife and his own property surely death benefits ought not to have been denied his family. Let us analyze. The master built the houses to house his employees, their families and their household goods. Unless he housed them he could not hold them as employees. If workmen could not have their families with them, if they could not have the comforts of household goods, the master would lose the employee. It was, therefore, also in the interest of the master that the wife should be protected; that the workmen’s household goods should not be destroyed. Thus the purpose of the master and the purpose of the workmen were joined together. When the workman went to save his furniture and protect his wife he went to save one of the ties which bound him to the service of the employer. But assuming that the protection of his household goods and of his family constitutes a purpose foreign to his duty to his employer, the fact remains that if he stepped out of his employment in so doing, the State Industrial Board, familiar with the law, knew that his death was not compensable. By the process of exclusion, therefore, it was permissible to reach the conclusion that when the Board found the fact of the purpose that animated the deceased in running to the fire it must have been that he did so to preserve his master’s property. As evidence that he was in the regular course of his employment, what more is needed than that he was proceeding to the fire when he was injured from the place where he was occupied in his master’s business to the place where his master’s property was threatened by flames? If we assume that there was the question of fact before the State Industrial Board as to whether the deceased was running to the fire for himself or for his master, then the Board having decided that he was trying to serve his master the decision of fact is final. I am unable to distinguish Matter of Thompson v. City of Binghamton (218 App. Div. 451) from the claim at bar. My brother Davis attempts to do it by arguing that there was an alarm that summoned Thompson to the duty of attending the fire and upon the further ground that he had no personal interest to serve. It does not save a man from the consequences of his carelessness having seen an approaching train, that a bell was not rung or whistle blown. It does not call the servant who has seen a fire to duty more strongly if a bell is rung or other alarm given. Again the servant who has the duty of subduing the conflagration of his master’s property is *332not excluded from performing it because traveling beside such duty is the opportunity to serve a personal interest like that of protecting the safety of his family and saving his household furniture. The outstanding proposition is that in proceeding to put out the fire that was destroying his master’s property he was serving his master even though it were a gratuitous act. (Matter of Grieb v. Hammerle, 222 N. Y. 382.) How much more should it be compensable when allied to duty?
Finally it seems to me, since the claimant when he sustained his injury may have been animated by more than one purpose, that the facts of the case support the presumption of the statute (Workmen’s Compensation Law, § 21), “ That the claim comes within the provision of this chapter.”
The award should be affirmed, with costs to the State Industrial Board.
Award reversed and claim dismissed, with costs against the State Industrial Board.